Citation Nr: 0203947	
Decision Date: 04/30/02    Archive Date: 05/07/02

DOCKET NO.  96-32 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
cervical spine.

2.  Entitlement to service connection for arthritis of the 
thoracic spine.

3.  Entitlement to service connection for arthritis of the 
hands.

4.  Entitlement to service connection for arthritis of the 
arms.

5.  Entitlement to service connection for loss of feeling in 
the 4th and 5th digits of the left hand.

6.  Entitlement to service connection for tingling of the 
arms.

7.  Entitlement to service connection for tingling of the 
legs.

8.  Entitlement to service connection for gout.

9.  Entitlement to service connection for flat feet.

10.  Entitlement to service connection for a stomach 
disorder, claimed as secondary to a service-connected low 
back disorder.

11.  Entitlement to service connection for a neck disorder, 
claimed as secondary to a service-connected low back 
disorder.

12.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Esq.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to December 
1972.

This matter was initially before the Board of Veterans' 
Appeals (Board) in June 2000 on appeal of rating actions from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  In a June 2000 decision, the 
Board denied as not well grounded the claims of entitlement 
to service connection for arthritis of the cervical spine, 
thoracic spine, hands, and arms; entitlement to service 
connection for loss of feeling in the 4th and 5th fingers of 
the left hand; entitlement to service connection for tingling 
in the arms and legs; entitlement to service connection for 
gout; entitlement to service connection for flat feet; 
entitlement to service connection for a stomach disorder on 
either a direct or secondary basis; and entitlement to 
service connection for a neck disorder on either a direct or 
secondary basis.  The Board also denied entitlement to 
service connection for post-traumatic stress disorder (PTSD) 
on the basis that it was not incurred in or aggravated by 
active military service.  The veteran's claim of entitlement 
to an evaluation in excess of 20 percent for a low back 
disorder was remanded to the RO for a VA medical examination.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
June 2001 decision, the Court granted the Secretary's motion 
to remand the appeal in light of the recent enactment of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  The Court vacated the June 
2000 Board decision, except for that portion which remanded 
the low back disability claim, and remanded the matters to 
the Board for readjudication.  Thus, the veteran's claims of 
entitlement to service connection have been returned to the 
Board.  The claim of entitlement to an evaluation in excess 
of 20 percent for a low back disorder remains remanded to the 
RO for further development.  

For reasons that will become apparent below, the issues as to 
service connection for arthritis of the cervical and thoracic 
spine, loss of feeling in the 4th and 5th digits of the left 
hand, tingling of the arms and legs, a stomach disorder, a 
neck disorder, and PTSD will be addressed in the REMAND 
portion of this decision.

The Board notes that the veteran has submitted additional 
medical evidence consisting of VA treatment records dated in 
2001, a May 2001 statement from a VA psychologist, a December 
2001 statement, and a VA discharge summary dated in January 
2002.  The veteran's attorney has specifically stated that 
the veteran does not waive initial RO consideration of this 
new evidence.  The Board further notes that this evidence is 
relevant only to the issue of entitlement to service 
connection for PTSD, and has no bearing on the issues decided 
herein.



FINDINGS OF FACT

1.  Service medical records demonstrate no complaints, 
treatment, or diagnoses relevant to gout or arthritis of the 
hands or arms.

2.  The probative evidence demonstrates no arthritis 
disability of the hands.

3.  The probative evidence demonstrates no arthritis 
disability of the arms.  

4.  The probative evidence of record demonstrates no medical 
diagnosis of gout.

5.  The probative evidence of record demonstrates no current 
flat foot disability as a result of flat feet noted on 
separation examination during service.  


CONCLUSIONS OF LAW

1.  Arthritis of the hands was not incurred in or as a result 
of military service, nor may arthritis be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 1991 & Supp. 2001); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001); 38 C.F.R. § 3.303, 3.307, 3.309 
(2001).

2.  Arthritis of the arms was not incurred in or as a result 
of military service, nor may arthritis be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 1991 & Supp. 2001); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001); 38 C.F.R. § 3.303, 3.307, 3.309 
(2001).


3.  Gout was not incurred in or as a result of military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).

4.  A flat foot disability was not incurred as a result of 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2001); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This legislation provides, inter alia, for 
enhanced notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations and implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new law and regulation in regard to the 
issues decided herein.  The record includes all service 
medical records as well as VA treatment records, private 
treatment records, and physician statements.  Significantly, 
no additional pertinent evidence has been identified by the 
veteran or his attorney as relevant to the issues decided 
herein.  The Board therefore finds that the record as it 
stands is adequate to allow for an equitable review of the 
veteran's appeal of the issues of entitlement to service 
connection for arthritis of the hands, arthritis of the arms, 
gout, and a flat foot disability.

Furthermore, the veteran and his attorney have been notified 
of the applicable laws and regulations which set forth the 
criteria for entitlement to service connection.  The 
discussions in the rating decision, statement of the case, 
and supplemental statement of the case have informed the 
veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  In addition, the veteran has been afforded two RO 
hearings in regard to his pending claims.  The Board 
therefore finds that the notice requirements of the new law 
have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claims and has notified him of the 
information and evidence necessary to substantiate the 
claims.  Consequently, these issues need not be referred to 
the veteran or his attorney for further argument, as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCOPREC 16-92 (July 24, 
1992).  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(codified as amended at 38 U.S.C.A. §§ 5103 and 5103A (West 
Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified 
at 38 C.F.R. § 3.159).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand as to the 
issues being decided today would serve no useful purpose.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994). ).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).  See also Wensch v. Principi, 15 
Vet. App. 362, 368 (2001), noting, "When there is extensive 
factual development in a case, reflected both in the record 
on appeal (ROA) and the BVA's decision, which indicates no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, this Court has 
concluded that the VCAA does not apply."

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); VCAA § 4, 114 Stat. 2096, 
2098-99 (2000) (codified as amended at 38 U.S.C.A. § 5107(b) 
(West Supp. 2001)); 38 C.F.R. § 3.102 (2001).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.  


II.  Analysis of the Issues

Entitlement to disability compensation may be established for 
a disability resulting from personal injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in the 
line of duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001).  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or, if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a) (2001).  To establish a showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time. 38 C.F.R. 
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Certain chronic disabilities, such as arthritis, 
will be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2001).  

That a disease or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 
1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Secondary service 
connection may also be warranted for a non-service-connected 
disability when that disability is aggravated by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  

In regard to the veteran's claims of entitlement to service 
connection for arthritis of the hands and arms, a review of 
his service medical records (SMRs) reflects that, during an 
enlistment medical examination in March 1971, no physical 
abnormalities were noted on clinical evaluation.  The veteran 
was reported to have a scar on his left knee, and to be 
colorblind.  During service, a May 1972 treatment record 
noted complaints of back pain from a fall in January 1972.  
The veteran complained of thoracic and low back pain.  The 
examiner noted that there was lapping of the thoracic 
vertebrae.  Later that month, the veteran sought treatment 
complaining of chronic pain in his upper and low back since 
an injury filling sandbags.  During a separation examination 
dated in December 1972, the veteran was found to have flat 
feet on clinical evaluation.  No other physical abnormalities 
were noted, and the remainder of the veteran's service 
medical records are silent for any complaints, diagnoses, or 
treatment relevant to arthritis of the hands or arms.  

Post-service records are silent for any complaints or 
treatment related to arthritis of the hands or arms until 
March 1996, when the veteran sought entitlement to service 
connection for, in relevant part, arthritis of the hands and 
both biceps.  However, the medical records fail to show any 
diagnosis of arthritis of the hands or arms.  In April 1996, 
the veteran reported that he had arthritis and numbness in 
his hands, arms, legs, and feet, and that the pain was so bad 
he could hardly work.  At that same time, the RO received VA 
treatment records dated from February 1996 to April 1996.  
These records demonstrate relevant diagnoses of degenerative 
joint disease of the cervical spine (C3-C4) and questionable 
fibromyalgia, but are silent for findings of arthritis in the 
hands or arms.  Additional VA and private treatment records 
dated from 1996 demonstrate degenerative changes in the 
thoracic and lumbosacral spine, but are also silent for any 
diagnoses, findings, or suggestions of arthritis in the hands 
and arms.  

The Board recognizes the veteran has reported that he was 
diagnosed with arthritis in his hands and arms; however, 
those statements are not supported by the medical evidence 
identified by the veteran.  There is no clinical evidence of 
arthritis in the hands or arms, nor has the condition of 
which he complains been linked to any incident of service, or 
to service-connected disability.  Thus, the Board is 
compelled to conclude that entitlement to service connection 
for arthritis of the hands and arms is not warranted as the 
probative evidence does not demonstrate any findings of 
arthritis of the hands or arms.  The Court has held that, 
absent proof of a present disability, there can be no valid 
claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, supra; Brammer v. Derwinski, 3 Vet.App. 
223, 225 (1992).  Accordingly, in the absence of competent 
evidence of a current diagnosis of arthritis of the hands or 
arms, the preponderance of the evidence is against the 
veteran's claims, and service connection for arthritis of the 
hands and arms cannot be established.  The Board notes that a 
remand of these issues is not warranted, as the record does 
not demonstrate evidence of current diagnoses of arthritis of 
the hands or arms, persistent or recurrent symptoms of 
disability, or that the claimed disability or symptoms may be 
associated with an incident of military service or with 
another service-connected disability.  See 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001), to be codified as amended at 
38 C.F.R. § 3.159(c)(4).

In regard to the claims of entitlement to service connection 
for gout and a flat foot disability, the service medical 
records are silent for any complaints, treatment, or 
diagnoses relevant to gout.  The SMRs are also silent for any 
complaints relevant to flat feet; however, flat feet were 
noted upon separation examination in December 1972.  Post-
service records are silent for any complaints or treatment 
related to gout or flat feet until April 1998, when the 
veteran sought entitlement to service connection for the 
disorder.  VA treatment records dated from June 1997 to April 
1998 were received by the RO in April 1998.  A November 1997 
treatment record noted that the veteran suffered from pain in 
his ankles and feet bilaterally.  A November 1997 radiology 
report of the veteran's feet and ankles revealed normal 
findings bilaterally.  The veteran's right foot exhibited 
minimal degenerative changes at the metatarsophalangeal joint 
of the great toes as well as at the tarsonavicular joint.  A 
small bone spur was noted at the posterior aspect of the 
calcaneus.  A March 1998 treatment record noted that the 
veteran suffered from hallux valgus deformity of the 1st 
digit of the left foot.  An April 1998 treatment record noted 
that the veteran's uric acid level was 9.1, but he did not 
evidence gout at that time.  

VA treatment records dated in 1999 are silent for complaints, 
treatment, or diagnoses related to gout or flat feet.  At an 
August 1999 RO hearing, the veteran testified in relevant 
part that various doctors had told him that his problems were 
the result of a crooked spine, which was causing his back 
spasms and pinched nerves.  He also reported being told that 
he suffered from arthritis in his back, hands, and hips.  The 
veteran testified that he suffered from gout, and that he 
took arthritis pills, vitamins, muscle relaxants, and 
painkillers.

With respect to flat feet, the veteran testified that he had 
not had problems with his feet prior to service, but had 
experienced pain in his feet during service, and at 
separation had been diagnosed with flat feet.  He further 
reported that his flat foot condition was treated with arch 
supports in the late 1970's at the VA Medical Center in 
Columbia.  In addition to his testimony, the veteran 
submitted medical records from Mark Leski, M. D., dated in 
May and August 1999.  These records noted findings of 
cervical arthritis with spondylosis, thoracic facet syndrome, 
and lumbar facet syndrome with sacroiliac dysfunction.  

Following a thorough consideration of the evidence of record, 
the Board concludes that entitlement to service connection 
for gout and/or flat feet is not warranted.  With respect to 
gout, there is no clinical evidence that the veteran 
currently suffers from gout, nor has such condition been 
linked to any incident of service or a service-connected 
disability.  As for the veteran's flat feet, the veteran 
testified that he had been issued inserts for his shoes by a 
VA medical facility in the 1970's.  The Board notes that VA 
laws and regulations do not list flat feet, by definition, as 
a chronic disorder, and the veteran has not submitted or 
identified medical evidence demonstrating that he currently 
suffers from a flat foot disability.  

The Board recognizes that the Court has held that a disorder 
suffered in service will be determined to be chronic under 
38 C.F.R. § 3.303(b) when there is competent medical evidence 
to establish its chronicity, based upon both its existence in 
service and its relationship to the same condition after 
service.  See Savage v. Gober, 10 Vet.App. 488, 495 (1997).  
Where the disorder is of a type that requires medical 
expertise (as opposed to mere lay observation) to demonstrate 
its existence, such medical evidence must be of record.  Id.  
As noted above, the veteran's service medical records do not 
reflect complaints or treatment in service for gout.  

With respect to the flat feet, the Board recognizes that pes 
planus (flat feet) is the type of condition that lends itself 
to observation by a lay witness.  See Falzone v. Brown, 8 
Vet. App. 398 (1995); see also Harvey v. Brown, 6 Vet. App. 
390, 393 (1994).  In Falzone, the Court noted that the 
appellant's statements regarding continuity of symptomatology 
(pain) in connection with his feet were competent because 
they related to an observable condition.  See Falzone, 8 Vet. 
App. at 403.  Thus, in the present action, the veteran's 
statements and testimony regarding his flat feet are 
competent lay evidence.  However, although the veteran was 
diagnosed at separation with flat feet, there is no medical 
evidence of current treatment for flat feet, or medical 
evidence demonstrating a diagnosis of a current flat foot 
disability related to military service.  Although the veteran 
has submitted medical treatment records in support of his 
claim, those records reflect treatment for other disabilities 
and do not include findings of a flat foot disability.  Thus, 
the veteran's statements of symptomatology are not supported 
by medical diagnoses or findings.  

The Board reiterates that there is no clinical evidence that 
the veteran currently suffers from a flat foot disability or 
gout.  As previously noted, a claim for service connection 
for a disability must be accompanied, at a minimum, by 
medical evidence that establishes that the veteran currently 
has the claimed disability.  In the absence of proof of a 
present disability, a valid claim has not been presented.  
See Gilpin, Degmetich, and Brammer, all supra.  Questions of 
medical diagnosis or causation require the expertise of a 
medical professional.  See Espiritu v. Derwinski, 2 Vet.App. 
492 (1992); see also Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  There is no evidence that the veteran or his 
attorney has the medical background sufficient to render a 
medical diagnosis or opinion on causation.  Thus, although 
the veteran is competent to testify to symptomatology related 
to his alleged flat foot disability, he is not competent to 
diagnosis his own condition or express an opinion as to 
causation.  

Accordingly, in the absence of competent evidence of a 
current diagnosis of gout or a flat foot disability, the 
preponderance of the evidence is against the veteran's 
claims, and service connection for gout and a flat foot 
disability cannot be established.  The Board notes that a 
remand of these issues is not warranted, as the medical 
evidence does not demonstrate current diagnoses of gout or a 
flat foot disability or that the claimed disability or 
symptoms may be associated with an incident of military 
service or with another service-connected disability.  See 
38 C.F.R. § 3.159(c)(4), supra.  


ORDER

The claim of entitlement to service connection for arthritis 
of the hands is denied.

The claim of entitlement to service connection for arthritis 
of the arms is denied.

The claim of entitlement to service connection for gout is 
denied.

The claim of entitlement to service connection for a flat 
foot disability is denied.  


REMAND

In regard to the claim of entitlement to service connection 
for PTSD, the veteran has submitted additional evidence 
consisting of VA treatment records dated in 2001, a May 2001 
statement from a VA psychologist, a December 2001 statement, 
and a VA discharge summary dated in January 2002.  This 
evidence has not been considered by the RO, and the veteran, 
through his attorney, has specifically declined to waive RO 
consideration of this evidence.  The Board notes that the 
right to initial AOJ consideration of new evidence has been 
eliminated by the recent amendments to Board Rule 1304(c), 
effective February 22, 2002.  See 67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.1304).  
However, because the new evidence was received, and waiver 
declined, prior to the effective date of the amendment to the 
regulation, the Board will remand this new evidence to the RO 
for consideration.  

The Board also notes that, in its September 1999 response, 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) noted that the unit history for the veteran's 
organization documented attacks in Da Nang and explosions on 
several ships as stated by the veteran, and provided extracts 
regarding the attacks on Da Nang during the veteran's tour in 
Vietnam.  It was noted that USASCRUR did not maintain morning 
reports for the veteran's unit, which could be used to verify 
daily personnel actions such as wounded in action, missing in 
action, killed in action, or transfers.  USASCRUR indicated 
that the morning reports should be requested from the 
National Personnel Records Center, and provided an address 
with specific instructions.  A review of the record reflects 
that the morning reports have not been requested in order to 
verify the death of a serviceman named Gibson or the illness 
of another serviceman named Sgt. Glover, as averred by the 
veteran.

The Board also notes that the veteran has not been afforded a 
VA examination to determine whether the verified stressors, 
as noted by the USASCRUR, are sufficient to support a 
diagnosis of PTSD.  The Board notes that whether any 
stressors that occurred were of sufficient gravity to cause 
or to support a diagnosis of PTSD is a question of fact for 
medical professionals.  

As previously noted, the President signed into law the VCAA 
in November 2000.  Under the recently published version of 
38 C.F.R. § 3.159(c)(4), supra, in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines that it is necessary to decide the 
claim.  A medical examination or medical opinion is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury, or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and/or 3.317 manifested during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  See 66 Fed. Reg. at 45,631 (Aug. 29, 
2001).  

In the present claim of entitlement to service connection for 
PTSD, there is competent evidence of a diagnosis of PTSD, 
some verified incidents in service, and treatment records 
which appear to relate the veteran's PTSD to his Vietnam 
service.  Under the new version of 38 C.F.R. § 3.159(c)(4), 
it appears that an examination and opinion as to etiology are 
necessary, as there is competent evidence of a current 
disability, some verified incidents in service, and treatment 
records indicating the possibility of a nexus to Vietnam 
service.  Thus, for all of the aforementioned reasons, the 
claim of entitlement to service connection for PTSD must be 
remanded to the RO for further development of the record.  

In regard to the veteran's claim of entitlement to service 
connection for a stomach disorder, claimed as secondary to 
the his service-connected low back disorder, the veteran has 
reported that medications prescribed for his low back 
disability caused his stomach disorder.  Treatment records 
dated in June 1994 and December 1997 reflect diagnoses of 
gastroesophageal reflux disease, peptic ulcer disease, and 
gastritis.  A December 15, 1997, VA examination demonstrates 
that the veteran complained of frequent reflux symptoms, 
predominantly heartburn and retrosternal chest pain.  The 
examiner noted that the veteran suffered from various other 
ailments and was currently, and had been for a while, taking 
numerous other medications including Nortriptyline, 
Amitriptyline, Oxaprozin, Dextromethorphan, Pseudoephedrine, 
Methocarbamol, Colestipol, and Misoprostol.  The examiner 
further noted that several of the medications the veteran was 
taking probably played a role in worsening his reflux 
symptoms.  Thus, the Board is compelled to conclude that VA 
examination is warranted for purposes of determining whether 
and to what extent any current medications taken for the 
service-connected low back disability are related to, or 
aggravating, a stomach disability.  

In regard to the claim of entitlement to service connection 
for arthritis of the thoracic spine, a review of the record 
reflects that the veteran complained of thoracic pain in 
service and shortly after separation from service.  Arthritis 
of the thoracic spine was first diagnosed in July 1996, and a 
July 1996 statement from Theodore Faber, M. D., demonstrates 
an impression of chronic thoracic and lumbosacral spine pain 
from a Vietnam injury.  Thus, under the new version of 
38 C.F.R. § 3.159(c)(4), it appears that an examination and 
opinion as to etiology are necessary since there is competent 
evidence of a current disability, an in-service back injury 
and complaints related to the thoracic spine, and treatment 
records indicating the possibility of a nexus between the in-
service incident and a current thoracic spine disability.  

In regard to the veteran's claims of entitlement to service 
connection for arthritis of the cervical spine, loss of 
feeling in the 4th and 5th digits of the left hand, tingling 
in the arms and legs, and a neck disorder claimed as 
secondary to the service-connected low back disability, the 
medical evidence of record notes numerous assessments of 
various facet syndromes.  A VA examination dated in February 
1973, within one year of the veteran's discharge from 
service, reflects complaints of upper and low back pain.  A 
diagnosis of low back syndrome with radiological 
manifestations was noted.  In a January 1993 statement, Ellis 
Knight, M. D., opined that the veteran's symptoms were due to 
degenerative disc and facet joint arthritis, and that the 
onset of those symptoms was clearly related to back trauma 
suffered in service.  That statement is somewhat consistent 
with an April 1984 private medical evaluation reflecting an 
impression of low back pain, probably secondary to mild facet 
syndrome.  In addition, in an August 1996 private treatment 
record, Dr. Faber indicated the veteran continued to have a 
significant muscle and joint pain.  Dr. Faber reiterated that 
he believed this was musculoskeletal pain, possibly from 
ligamentous injuries.  In a January 1997 statement, Dr. 
Knight again stated that he believed that the chronic pain 
suffered by the veteran was related to soft tissue and muscle 
and ligament damage related to his injury in 1972.  Private 
treatment records dated in May 1999 demonstrate assessments 
of cervical arthrosis, thoracic facet syndrome, and lumbar 
facet syndrome with sacroiliac dysfunction.  

The Board concludes that, in light of the aforementioned 
medical evidence, a comprehensive VA medical examination 
pursuant to 38 C.F.R. § 3.159(c)(4) is warranted in order to 
determine the nature and etiology of the veteran's cervical, 
thoracic, and neck claims, as well as those involving 
tingling of the arms and legs and loss of feeling in digits 
of the left hand.  The evidence of record demonstrates 
currently diagnosed arthritis of the cervical spine and 
symptoms of loss of feeling in the 4th and 5th digits of the 
left hand, tingling in the arms and legs, and a neck 
disability.  The record further demonstrates an injury to the 
back in service with complaints of lumbar and thoracic pain.  
Finally, Dr. Faber and Dr. Knight have opined that the 
veteran's chronic pain may be related to muscular and 
ligament injuries incurred in service.  Thus, a remand for a 
medical examination and opinion is warranted under new 
38 C.F.R. § 3.159(c)(4). 

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
him since 1999.  After securing the 
necessary permission from the veteran, 
copies of any available records that are 
not already of record should be obtained 
and associated with the claims folder.

2.  The RO should also request from the 
veteran specific information regarding the 
month and year of death of the serviceman 
named Gibson, and the month and year of 
the illness of a serviceman named Sgt. 
Glover.  All information received from the 
veteran should be associated with the 
claims folder.  If the veteran provides a 
response of sufficient specificity, the RO 
should then request the appropriate 
morning reports from the NPRC, at the 
address provided in the September 1999 
response from the USASCRUR.  A positive or 
negative response should be requested from 
NPRC and associated with the claims 
folder.  

3.  Once a response has been received from 
the NPRC and any other necessary 
development has been completed in regard 
to the claim for PTSD, the veteran should 
be afforded a VA examination to determine 
his current mental disability, if any.  
The claims folder and a copy of this 
REMAND must be reviewed by the examiner 
prior to completion of the examination 
report.  Any medically indicated tests 
should be accomplished.  After reviewing 
the claims folder and examining the 
veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the verified stressors 
as noted by the USASCRUR and/or NPRC are 
sufficient to establish a diagnosis of 
PTSD pursuant to the diagnostic criteria 
set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 
4th ed. (DSM-IV).  If a diagnosis of PTSD 
is rendered, the examiner should specify 
the stressor(s) upon which the diagnosis 
is based.  A detailed rationale for any 
opinion expressed must be provided.  

4.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any current stomach 
disability.  The claims folder and a copy 
of this REMAND must be reviewed by the 
examiner prior to completion of the 
examination report.  All medically 
indicated tests should be accomplished and 
the results associated with the claims 
folder.  The examiner is requested to note 
any current stomach disability as well as 
all current medications used by the 
veteran.  The examiner should express an 
opinion as to whether it is at least as 
likely as not that any current stomach 
disability is etiologically related to any 
incident of service, or to any medications 
taken for a service-connected disability.  
If there is a stomach disability which is 
not directly service-connected and is not 
caused by any medications taken for a 
service-connected disability, but which is 
being aggravated by medications taken for 
a service-connected disability, the 
examiner should describe the extent to 
which such medications aggravate the non-
service-connected stomach disability.  A 
complete rationale for any opinion 
expressed must be provided.  

5.  The veteran should also be afforded 
appropriate VA examinations to evaluate 
his cervical and thoracic spine, neck, 
loss of feeling in the digits of the left 
hand, and tingling in the arms and legs.  
The claims folder and a copy of this 
REMAND must be reviewed by the examiners 
prior to completion of the examination 
reports.  All necessary tests or studies 
should be accomplished and all findings 
must be reported in detail.  The examiners 
are requested to identify all orthopedic 
and neurological manifestations present on 
examination.  The examiners are further 
requested to render an opinion as to the 
etiology of each disorder present and 
whether it is at least as likely as not 
that any such disorder is related to the 
veteran's service-connected back injury or 
to any other incident of military service.  
A complete rationale for each opinion 
expressed must be provided.  If 
appropriate, the examiners are requested 
to distinguish their opinions with those 
of Dr. Faber and Dr. Knight, which are of 
record.  All such information and 
opinions, when obtained, should be made a 
part of the veteran's claims file.  

6.  Following completion of the above, the 
RO should review the record and determine 
if the veteran's claims can be granted.  
If the benefits sought on appeal remain 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.  

The Board notes that the veteran and his representative have 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



